
	
		II
		110th CONGRESS
		1st Session
		S. 1162
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2007
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Federal Cigarette Labeling and
		  Advertising Act with respect to the labeling of cigarette packages, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cigarette Litter Prevention Act of
			 2007.
		2.Required statement on
			 cigarette packagesSection
			 4(a) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333(a))
			 is amended by adding at the end the following:
			
				(4)(A)It shall be unlawful for any person to
				manufacture, package, or import for sale or distribution within the United
				States any cigarettes the package of which fails to bear, in accordance with
				the regulations promulgated by the Secretary under subparagraph (B), the
				following statement: Please dispose of all cigarette waste properly. Do
				not litter..
					(B)Not later than 180 days after the date of
				enactment of the Cigarette Litter Prevention
				Act of 2007, the Secretary shall promulgate regulations with
				respect to the placement, format, and type style of the label statement
				required under subparagraph
				(A).
					.
		
